—Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered April 9, 1996, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to a term of 3 to 6 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. We see no basis for setting aside the hearing court’s credibility determinations, which are supported by the record (see, People v Prochilo, 41 NY2d 759, 761). Concur — Sullivan, J. P., Rosenberger, Wallach and Mazzarelli, JJ.